 1 KYLE R. KNAPP
   Attorney at Law
 2 California State ndBar No. 166597
   916 2nd Street, 2 Floor
 3 Sacramento, CA 95814
   Telephone:(916) 441-4717
 4

 5 Attorney for James Hitt

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
10 UNITED STATES OF AMERICA,              )   CASE NO.   15 - 0117 - GEB
                                          )
11                           Plaintiff,   )
                                          )
12                                        )
     v.                                   )
13                                        )   [PROPOSED] STIPULATION AND ORDER TO
                                          )   SET NEW JUDGEMENT AND SENTENCING DATE & NEW
14 JAMES HITT,                            )   DISCLOSURE SCHEDULE
                                          )
15                           Defendant.   )
                                          )
16 __________________________________     )

17

18        IT IS HEREBY STIPULATED by and between the parties hereto through their

19 respective counsel, Roger Yang, Assistant United States Attorney, attorney for
20 plaintiff; Michael Beckwith, Assistant United States Attorney, attorney for

21 plaintiff and Kyle Knapp, attorney for defendant, JAMES HITT, that the previously

22 scheduled sentencing date of March 1, 2019, be vacated and the matter set for

23 sentencing on March 15, 2019 at 9:00am.

24        This continuance is requested to allow defense counsel additional time to

25 evaluate and respond to the draft report and fully research the guideline and

26 sentencing issues presented. I have contacted Mr. Yang, Mr. Beckwith and Ms. Moore
27 and they have no objection to the new sentencing date.

28        In light of the above request, the following revised sentencing schedule is
     requested: Judgement and Sentencing – March 15, 2019; Reply or Statement of Non
 1
     Opposition to Motion to Correct PSR due March 8, 2019; Motion to Correct PSR due
 2
     March 1, 2019; Probation Report and Response to Informal Objections due February 22,
 3
     2019; and Informal Objections due February 15, 2019.   The draft PSR has been filed.
 4

 5 Dated: February 7, 2019                           Respectfully submitted.

 6
                                                         /s/ Kyle R. Knapp
 7                                                   Kyle R. Knapp
                                                     Attorney for Defendant James Hitt
 8

 9
10
     Dated: February 7, 2019                         Respectfully submitted.
11

12                                                       /s/ Roger Yang
                                                     Roger Yang
13                                                   Assistant U.S. Attorney
                                                     Attorney for Plaintiff
14
     Dated: February 7, 2019                         Respectfully submitted.
15

16                                                       /s/ Michael Beckwith
                                                     Michael Beckwith
17                                                   Assistant U.S. Attorney
                                                     Attorney for Plaintiff
18

19 IT IS SO ORDERED.
20 Dated: February 8, 2019

21

22

23

24

25

26
27

28


                                               2                                15CR117-GEB
